J-S25004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellee               :
                                          :
              v.                          :
                                          :
 MALIK CROSBY                             :
                                          :
                   Appellant              :        No. 669 WDA 2017

           Appeal from the Judgment of Sentence April 3, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0002531-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED MAY 29, 2018

     Appellant, Malik Crosby, appeals from the judgment of sentence entered

in the Allegheny County Court of Common Pleas, following his negotiated

guilty plea to involuntary manslaughter (18 Pa.C.S.A. 2504(a)). We affirm.

     In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we only summarize the incident

leading to Appellant’s criminal charges. On January 10, 2015, Appellant was

a resident at the Circle C Group Home. On that date, two other residents of

the group home, Victim and Mr. Shepard, began to argue.             The verbal

altercation escalated and became physical.      During the argument, Victim

picked up a vacuum and threw it at Mr. Shepard. Appellant and Mr. Shepard

then jumped on Victim and started punching and hitting him. Appellant picked

up the vacuum and began striking Victim’s stomach/rib area with it while Mr.
J-S25004-18


Shepard placed Victim in a chokehold. Joylynn Grant, the Youth Specialist on

site, witnessed the attack and shouted at Appellant and Mr. Shepard to let go

of Victim. Ms. Grant told Appellant and Mr. Shepard that Victim was turning

purple, but Appellant and Mr. Shepard continued to beat Victim. Victim died

a few days later of an anoxic brain injury due to the compression of his neck.

      Appellant raises three issues for our review:

         WERE [APPELLANT’S] U.S. CONST. AMEND. XIV AND PA.
         CONST. ART. I § 9 DUE PROCESS RIGHTS VIOLATED WHEN
         HIS CASE WAS ADJUDICATED BY AN ALLEGHENY COUNTY
         CRIMINAL DIVISION JUDGE RATHER THAN, AS IT SHOULD
         [HAVE] BEEN, BY AN ALLEGHENY COUNTY JUVENILE
         JUDGE?

         DID THE ALLEGHENY COUNTY COURT OF COMMON PLEAS
         CRIMINAL DIVISION LACK SUBJECT MATTER JURISDICTION
         OVER APPELLANT’S CASE, GIVEN THAT TRANSFER TO THE
         JUVENILE SECTION OF THE FAMILY DIVISION OF SAID
         COURT, PURSUANT TO 42 PA.C.S. § 6322, WAS IN ORDER?

         DID THE ALLEGHENY COUNTY CRIMINAL DIVISION JUDGE
         WHO DENIED APPELLANT’S 42 PA.C.S. § 6322 TRANSFER
         MOTION ABUSE HIS DISCRETION?

(Appellant’s Brief at 3).

      Our review of this case implicates the following principles:

         The issue of certification between the juvenile and criminal
         divisions is jurisdictional and, therefore, not waivable.
         Decisions of whether to grant decertification will not be
         overturned absent a gross abuse of discretion. An abuse of
         discretion is not merely an error of judgment but involves
         the misapplication or overriding of the law or the exercise of
         a manifestly unreasonable judgment [based] upon
         partiality, prejudice or ill will.

Commonwealth v. Sanders, 814 A.2d 1248, 1250 (Pa.Super. 2003), appeal


                                     -2-
J-S25004-18


denied, 573 Pa. 704, 827 A.2d 430 (2003) (internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jeffrey A.

Manning, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed November 21, 2017, at 4-11) (finding: at

January 12, 2016 decertification hearing, Appellant presented testimony from

forensic psychologist Dr. Applegate, who opined Appellant would be amenable

to treatment in juvenile system; Dr. Applegate testified that facts underlying

criminal charges demonstrated Appellant was not particularly culpable, noting

Appellant did not start or finish altercation with Victim; Commonwealth

presented testimony from psychiatrist Dr. Wright, who discussed Appellant’s

long history of behavioral problems; Dr. Wright said Appellant was

inconsistent during Dr. Wright’s examination of Appellant, which raised

concerns about reliability of information Appellant provided; Dr. Wright opined

Appellant was not amenable to treatment in juvenile system based on

Appellant’s diminished intellectual functioning, lack of maturity, disinterest in

receiving treatment or changing his life, and magnitude of offense; Dr. Wright

noted Appellant has pattern of repeated, physical aggression, that has been

resistant to any treatment; Dr. Wright’s opinion was more persuasive; of

particular importance to court’s decision was failure of previous attempts to

rehabilitate Appellant; Appellant has had benefits of other programs before


                                      -3-
J-S25004-18


this incident; those failed interventions, coupled with serious nature of

Appellant’s conduct and tragic result of that conduct, led court to conclude

Appellant was no longer amenable to treatment in juvenile court’s jurisdiction;

notably, Appellant’s conduct here was completely unnecessary; Appellant did

not know either of initial combatants but decided to interject himself into their

fight, which should have been of no concern to Appellant; Appellant’s actions

are consistent with Dr. Wright’s analysis of Appellant’s pattern of outbursts

and inability to control himself; transferring Appellant’s case to juvenile court

did not serve public interest). Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/2018




                                      -4-